Exhibit 10.1

 

SMART & FINAL STORES, INC.

 

AMENDMENT TO

NON-QUALIFIED STOCK OPTION AGREEMENTS

 

Preliminary Statement

 

The terms of the Non-Qualified Stock Option Agreement (designated as Award
Number 13-069), dated as of February 1, 2013, evidencing an option (the
“Option”) granted to Martin J. Trtek (“Participant”) to purchase 109,250 shares
of Common Stock of Smart & Final Stores, Inc. (the “Company”), at an exercise
price of $5.27 per share; the Non-Qualified Stock Option Agreement (designated
as Award Number 13-070), dated as of February 1, 2013, evidencing an Option
granted to Martin J. Trtek to purchase 109,250 shares of Common Stock of the
Company, at an exercise price of $7.90 per share; and the Non-Qualified Stock
Option Agreement, dated as of September 23, 2014, evidencing an Option granted
to Martin J. Trtek to purchase 83,333 shares of Common Stock of the Company at
an exercise price of $12.00 (together, the “Agreements”), hereby are amended by
this amendment (“Amendment”) effective April 21, 2016.

 

1.                                      The following is hereby added to
Section 6 of each of the Agreements:

 

Notwithstanding the foregoing, if the Participant’s Termination is due to
Retirement (as defined below), the portion of the Option that is vested and
exercisable on the date of such Termination may be exercised by the Participant
at any time within the period beginning on the date of Termination and ending on
the earlier of (i) two years after the date of such Termination and (ii) the
Expiration Date.  For purposes of this Agreement, “Retirement” means the
Participant’s Termination solely due to the Participant’s retirement on or after
(x) reaching age 65 or (y) reaching age 55 and providing at least 10 years of
service to the Company; but excluding any retirement after the occurrence of an
event that would reasonably be determined by the Committee to be grounds for a
Termination for Cause.

 

2.                                      Except as expressly modified by this
Amendment, the Agreements shall continue to be and remain in full force and
effect in accordance with its terms.

 

3.                                      Capitalized terms used but not defined
herein have the meaning ascribed to them in the applicable Agreement.

 

 

SMART & FINAL STORES, INC.

 

 

 

 

 

By:

/s/ RICHARD N. PHEGLEY

 

Name: Richard N. Phegley

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------